Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/14/2021 have been fully considered but they are not persuasive. 
Applicant’s amendments to the claims required reconsideration of the elements as recited, wherein Examiner’s interpretation of the ‘second body’ or ‘second part’ now applies to a different element within the disclosure of Himmeslbach. This updated grounds of rejection is necessitated by amendment, thereby subsequently rendering the arguments submitted on 10/14/2021 moot. Specifically, Applicant’s arguments directed towards the limitations (i), (ii), and (iii) on Page 9, paragraph 3, of the Response are moot because they are either directed towards an amended limitation or a limitation which is now taught by an updated grounds of rejection. Please see below for the updated grounds of rejection. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21-26, 29-31, 33-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himmelsbach (US 7621801) in view of Buljan (US 20070037501).
Regarding claim 21, Himmelsbach teaches a grinding wheel, comprising: 
a support body (see Figure 6); and 
a grinding layer (abrasive layer 1b; Col. 5, lines 25-28), 
wherein: 
the support body has an outer circumferential surface and a central coupling region for attaching the grinding wheel to a rotary drive for rotating the grinding wheel about a rotational axis running through the central coupling region (See centering section 4 and centering collar 5; see also Col. 6, lines 3-8 and Col. 7, lines 46-54); 
the support body includes a first part (base body 1a) and a second part (see interior ring 1c) connected together; 
the first part and the second part are in direct contact with each other (please refer to Figure 6 regarding the contact between interior ring 1c and base body 1a);
an inner diameter of the grinding layer (1b) is greater than an outer diameter of the support body and the grinding layer extends around the outer circumferential surface of the support body on only the first part (wherein Col. 5, lines 55-60 disclose that abrasive layer 1b circumferentially surrounds base body 1a); 
the first part (base body 1a) consists of a vibration-conducting material (wherein the apparatus is a grinding device, i.e. therein lies vibration during operation, the base body 1a is directly connected to the abrasive layer 1b, whereby the vibrational forces are enacted on and conducted by the base body 1a; wherein Col. 5, lines 26-28 disclose aluminum as a material option; wherein the apparatus is designed to reduce mass imbalance, see also Col. 5, line 65-Col. 6, line 2 disclosing metallic materials that may be reinforced; see also Col. 3, lines 60-64), 
and the first part (1a) is at least partially arranged between the grinding layer (1b) and the second part (interior ring 1c) in a radial direction of the grinding wheel (please refer to Figure 6 regarding the location of base body 1a between the abrasive layer 1b and interior ring 1c); 
the second part exclusively has the central coupling region (wherein the interior ring 1c is provided in the center of the base body 1a at the region which coupled to a spindle, see Figure 6; see also Col. 7, lines 46-54 disclosing the interior ring 1c, in which the actual centering device is arranged). 
Himmelsbach further discloses and contemplates using a wide variety of materials for the interior ring (1c), including metals (Col. 5, lines 25-31 and 64-67), other materials reinforced with carbon fiber that are widely used and suitable for the invention are additionally disclosed (Col. 5, line 65-Col. 6, line 2), as well as different metals for the base body and interior ring, or a combination of a metal and plastic (Col. 7, lines 50-55). However, Himmelsbach is silent regarding vibration-damping characteristics of materials and that the second part consists essentially of the vibration-damping material selected from the group consisting of cast iron, aluminum bronze, and combinations thereof. 
However, from the same or similar field of endeavor, Buljan (US 20070037501) teaches an element comprising a metal material such as aluminum or iron. Buljan further teaches that the material may be vibration dampening, and cast iron may be added to these metals in order to improve vibration dampening in the tool [0024]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Buljan into the invention of Himmelsbach. Himmelsbach suggests and intimates that the apparatus may be manufactured with a variety of materials, including metals, wherein Buljan provides a metal material that a user may select based on operational use. The material of cast iron also advantageously has sufficient strength and acts as a vibration damper 
Regarding claim 22, the combination of references as applied above teaches the claimed invention and herein the vibration-damping material is cast iron including at least one of lamellar graphite, spheroidal graphite, vermicular graphite, or cast steel (wherein the combination of Buljan into the invention of Himmelsbach discloses this; please refer to [0024] of Buljan disclosing metal such as iron and steel, in addition to adding metals such in order to improve the bond).
Regarding claim 23, the combination of references as applied above teaches the claimed invention and wherein the vibration-conducting material is steel or aluminum (Please see Himmelsbach: Column 5, lines 25-28 disclosing aluminum).
Regarding claim 24, the combination of references as applied above teaches the claimed invention and wherein: the vibration-conducting material is fiber-reinforced plastic (Himmelsbach: see Col. 5, lines 64-Col. 6, line 2 disclosing carbon reinforced substances, as well as Col. 5, lines 25-28 disclosing plastics); and the vibration-damping material is cast iron (please refer to [0024] of Buljan disclosing cast iron).  
Regarding claim 26, the combination of references as applied above teaches the claimed invention and wherein the grinding layer is not in direct contact with the second part such that vibrations occurring during a grinding process can be indirectly transmitted via the first part to the second part and the vibrations can be damped by the second part (please see Figure 1 regarding the placement of the .  
Regarding claim 29, the combination of references as applied above teaches the claimed invention and wherein: the first part and the second part are in direct contact with each other via a contact surface (see Figure 6 regarding the direct contact); and the contact surface is oriented so as to be: (i) normal to the rotational axis; or (ii) parallel to the rotational axis (wherein the contact surface between the base body 1a and interior ring 1c is parallel to the rotational axis).   
Regarding claim 30, the combination of references as applied above teaches the claimed invention and wherein the first part is annular (please refer to Figures 1 and 2; see also Col. 5, lines 55-60 disclosing a circumference, i.e. annular).  
Regarding claim 31, the combination of references as applied above teaches the claimed invention and wherein the grinding wheel is asymmetrical with respect to a central plane normal to the rotational axis (wherein element 9 in Figure 1 makes the apparatus asymmetrical with respect to a central plane normal to the rotational axis, see also Figure 3).  
Regarding claim 33, the combination of references as applied above teaches the claimed invention and wherein the central coupling region is defined in the vibration-damping material of the second part (interior ring 1c) such that the second part functions as a hub (wherein the combination statement of claim 21 teaches that the interior ring 1c of Himmelsbach is vibration damping material; please also see Himmelsbach, Col. 6 lines 3-14 and spindle rotor 2; see also Col. 7, lines 35-38).  
Regarding claim 34, the combination of references as applied above teaches the claimed invention and wherein the central coupling region is a central bore (wherein the spindle rotor passes through the flange elements for mounting, see Figure 1).
Regarding claim 35, the combination of references as applied above teaches the claimed invention and wherein the grinding layer includes at least one of: (i) a superabrasive; (ii) a bond made of metal, plastic or ceramic; or (iii) an electroplated bond (please refer to Col. 5, lines 60-64 disclosing multiple types of bonds, including a metal, ceramic, or synthetic resin).  
Regarding claim 36, all of the limitations recited in claim 21 are rejected by Himmelsbach as modified by Buljan. Modified Himmelsbach teaches that the grinding wheel can be embodied as a CBN or diamond grinding wheel, and that the type of bond is not essential such that all usual bonds are possible, such as, for example, using ceramic, synthetic, or metal, as well as galvanically covered CBN grinding wheels (Col. 5, lines 60-65). 
However, modified Himmelsbach does not explicitly teach wherein the grinding layer is sintered onto the outer circumferential surface of the support body. However, previously mentioned Buljan teaches wherein the grinding layer is sintered onto the outer circumferential surface of the support body (wherein [0041] discloses sintering as a manufacturing technique; wherein [0042-0043] discloses a CBN material).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Buljan 
Regarding claim 37, the combination of references as applied above teaches the claimed invention and wherein the fiber-reinforced plastic is carbon fiber-reinforced plastic (Please see Col. 5, line 64-Col. 6, line 2 disclosing carbon fibers as reinforcements and Col. 5, lines 25-28 disclosing plastics).  
Claims 27 and 38-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himmelsbach (US 7621801) in view of Buljan (US 20070037501), as applied to claims 21 and 29 above, and further in view of Held (US 3613472).
Regarding claim 27, the combination of references as applied above teaches the claimed invention. However, modified Himmelsbach does not explicitly teach the that the connection between the base body (1a) and the interior ring (1c) comprises a screw connection. Specifically, modified Himmelsbach does not explicitly teach wherein the first part and the second part are connected to each other via a screw connection.
However, from the same or similar field of endeavor, Held teaches wherein the first part and the second part are connected to each other via a screw connection (please refer to backing plate 20 receiving the bolts 34 to mount with plate 28).

Regarding claim 38, the combination of references as applied above teaches the claimed invention and wherein the screw connection is an axial screw connection (please see Figure 5 of Held).  
Regarding claim 39, the combination of references as applied above teaches the claimed invention and wherein: recesses are defined in at least one of the first part or the second part; and threaded bushes are inserted into the recesses, respectively (please refer to the combination statement of claim 27 as well as Held, Figure 5 and Col. 2, lines 5-18).  
Regarding claim 40, all of the limitations recited in claim 29 are rejected by Himmelsbach as modified by Buljan as applied above. However, although modified Himmelsbach teaches that the contact between elements (1a) and (1c) is annular, modified Himmelsbach does not teach explicitly a planar contact surface between the elements. Specifically, modified Himmelsbach does not explicitly teach wherein the contact surface is planar.
planar contact surface (please see Figures 1 and  5). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Held into the invention of modified Himmelsbach. This arrangement of components, i.e. a hub that extends around and inside the surfaces of a plate with an abrasive periphery, is an alternative manner of mounting the assembly. This modification would be recognized as using a known technique, i.e. a hub construction, to improve a similar device in the same manner and would yield predictable results with a reasonable expectation of success. 
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himmelsbach (US 7621801) in view of Buljan (US 20070037501), as applied to claim 21 above, and further in view of Lamprecht (US 20070010179).
Regarding claim 28, all of the limitations recited in claim 21 are rejected by Himmelsbach as modified by Buljan. Although modified Himmelsbach teaches that the second part (1c), according to the combination statement of claim 21, comprises a cast iron material and that first part (1a) may comprise plastic or aluminum, or incorporate carbon fiber, in addition to Col. 4, lines 1-4 disclosing a mass ratio of the rotary part, i.e. therein lies a weight, modified Himmelsbach does not explicitly teach wherein: a volume of the second part is twice as large as a volume of the first part; or a weight of the second part is greater than a weight of the first part.
a weight of the second part (20) is greater than a weight of the first part (wherein [0038] teaches that 10% to 90% of the grinding tool imbalance is compensated for by fixed mass 20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Lamprecht into the structure of modified Himmelsbach. Although modified Himmelsbach compensates for vibration using specific materials, as taught by Buljan, the additional form of mass balancing as taught by Lamprecht allows a user to conveniently replace or retrofit compact handheld grinding tools [0008-0009]. 
Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himmelsbach (US 7621801) in view of Buljan (US 20070037501), as applied to claim 21 above, and further in view of Salzgerber (US 20080287049).
Regarding claim 32, all of the limitations recited in claim 21 are rejected by Himmelsbach as modified by Buljan. However, modified Himmelsbach does not explicitly teach wherein the grinding layer has a cutting contact width of 5 mm.  
However, from the same or similar field of endeavor, Salzgeber teaches wherein the grinding layer has a cutting contact width of 5 mm (wherein [0008] teaches that the cutting disk thickness is in a range of 1 to 5 mm).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Salzgeber into the invention of modified Himmelsbach. Previously referenced art, Buljan, discloses that abrasive elements may be dimensioned based upon a particular application [0025], .

Claims 41 and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Himmelsbach (US 7621801) in view of Buljan (US 20070037501) and further in view of Held (US 3613472).
Regarding claim 41, Himmelsbach discloses a grinding wheel, comprising:
	a support body (see Figure 6); and 
	a grinding layer (abrasive layer 1b; see Col. 5, lines 25-28),
	wherein:
	the support body has an outer circumferential surface and a central coupling region for attaching the grinding wheel to a rotary drive for rotating the grinding wheel about a rotational axis running through the central coupling region (See centering section 4 and centering collar 5; see also Col. 6, lines 3-8 and Col. 7, lines 46-54);
the support body includes a first part (1a) and a second part (1b) connected together such that the first part and the second part are in direct contact with each other via a contact surface (please refer to Figure 6 regarding the contact between interior ring 1c and base body 1a);
	an inner diameter of the grinding layer (1b) is greater than the outer diameter of the support body and the grinding layer extends around the outer circumferential surface of the support body on only the first part (wherein Col. 5, lines 55-60 disclose that abrasive layer 1b circumferentially surrounds base body 1a);
	the first part (base body 1a) consists of a vibration-conducting material (wherein the apparatus is a grinding device, i.e. therein lies vibration during operation, the base body 1a is directly connected to the abrasive layer 1b, whereby the vibrational forces are enacted on and conducted by the base body 1a; wherein Col. 5, lines 26-28 disclose aluminum as a material option; wherein the apparatus is designed to reduce mass imbalance, see also Col. 5, line 65-Col. 6, line 2 disclosing metallic materials that may be reinforced; see also Col. 3, lines 60-64);
	the second part exclusively has the central coupling region (wherein the interior ring 1c is provided in the center of the base body 1a at the region which coupled to a spindle, see Figure 6; see also Col. 7, lines 46-54 disclosing the interior ring 1c, in which the actual centering device is arranged). 
Himmelsbach further discloses and contemplates using a wide variety of materials for the interior ring (1c), including metals (Col. 5, lines 25-31 and 64-67), other materials reinforced with carbon fiber that are widely used and suitable for the invention are additionally disclosed (Col. 5, line 65-Col. 6, line 2), as well as different metals for the base body and interior ring, or a combination of a metal and plastic (Col. 7, lines 50-55). 
vibration-damping characteristics of materials and that the second part consists essentially of the vibration-damping material selected from the group consisting of cast iron, aluminum bronze, and combinations thereof. 
However, from the same or similar field of endeavor, Buljan (US 20070037501) teaches an element comprising a metal material such as aluminum or iron. Buljan further teaches that the material may be vibration dampening, and cast iron may be added to these metals in order to improve vibration dampening in the tool [0024]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Buljan into the invention of Himmelsbach. Himmelsbach suggests and intimates that the apparatus may be manufactured with a variety of materials, including metals, wherein Buljan provides a metal material that a user may select based on operational use. The material of cast iron also advantageously has sufficient strength and acts as a vibration damper [0024]. This modification would be recognized as substituting a known material to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
However, modified Himmelsbach does not explicitly teach the that the connection between the base body (1a) and the interior ring (1c) comprises a screw connection. Specifically, modified Himmelsbach does not explicitly teach wherein the first part and the second part are connected together via an axial screw connection.
However, from the same or similar field of endeavor, Held teaches wherein the first part and the second part are connected together via an axial screw connection (please refer to backing plate 20 receiving the bolts 34 to mount with plate 28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the fastener teachings of Held into the invention of modified Himmelsbach. One would be motivated to do so because a threaded connection between adjacent assemblies allows a user to selectively remove or uncouple members, such as in a maintenance operation, whereby threaded attachments as taught by Held are within a surface treatment device. This modification would be recognized as using a known technique, i.e. threaded attachment members, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success. 
Regarding claim 42, Himmelsbach discloses a grinding wheel, comprising:
	a support body (see Figure 6); and 
	a grinding layer (abrasive layer 1b; see Col. 5, lines 25-28),
	wherein:
	the support body has an outer circumferential surface and a central coupling region for attaching the grinding wheel to a rotary drive for rotating the grinding wheel about a rotational axis running through the central coupling region (See centering section 4 and centering collar 5; see also Col. 6, lines 3-8 and Col. 7, lines 46-54);
the support body includes a first part (1a) and a second part (1b) connected together; the first part and the second part are in direct contact with each other (please refer to Figure 6 regarding the contact between interior ring 1c and base body 1a);
	an inner diameter of the grinding layer (1b) is greater than the outer diameter of the support body and the grinding layer extends around the outer circumferential surface of the support body on only the first part (wherein Col. 5, lines 55-60 disclose that abrasive layer 1b circumferentially surrounds base body 1a);
	the first part (base body 1a) consists of a vibration-conducting material, and the first part is at least partially arranged between the grinding layer and the second part in a radial direction of the grinding wheel (wherein the apparatus is a grinding device, i.e. therein lies vibration during operation, the base body 1a is directly connected to the abrasive layer 1b, whereby the vibrational forces are enacted on and conducted by the base body 1a; wherein Col. 5, lines 26-28 disclose aluminum as a material option; wherein the apparatus is designed to reduce mass imbalance, see also Col. 5, line 65-Col. 6, line 2 disclosing metallic materials that may be reinforced; see also Col. 3, lines 60-64; please also refer to Figure 6 regarding the location of the base body 1a and interior ring 1c);
	the second part exclusively has the central coupling region (wherein the interior ring 1c is provided in the center of the base body 1a at the region which coupled to a spindle, see Figure 6; see also Col. 7, lines 46-54 disclosing the interior ring 1c, in which the actual centering device is arranged). 

However, Himmelsbach is silent regarding vibration-damping characteristics of materials and that the second part consists essentially of the vibration-damping material selected from the group consisting of cast iron, aluminum bronze, and combinations thereof. 
However, from the same or similar field of endeavor, Buljan (US 20070037501) teaches an element comprising a metal material such as aluminum or iron. Buljan further teaches that the material may be vibration dampening, and cast iron may be added to these metals in order to improve vibration dampening in the tool [0024]. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the teachings of Buljan into the invention of Himmelsbach. Himmelsbach suggests and intimates that the apparatus may be manufactured with a variety of materials, including metals, wherein Buljan provides a metal material that a user may select based on operational use. The material of cast iron also advantageously has sufficient strength and acts as a vibration damper [0024]. This modification would be recognized as substituting a known material to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success.
wherein the first part and the second part are connected together via an axial screw connection.
However, from the same or similar field of endeavor, Held teaches wherein the first part and the second part are connected together via an axial screw connection (please refer to backing plate 20 receiving the bolts 34 to mount with plate 28).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to implement the fastener teachings of Held into the invention of modified Himmelsbach. One would be motivated to do so because a threaded connection between adjacent assemblies allows a user to selectively remove or uncouple members, such as in a maintenance operation, whereby threaded attachments as taught by Held are within a surface treatment device. This modification would be recognized as using a known technique, i.e. threaded attachment members, to improve a similar device in the same way and would yield predictable results with a reasonable expectation of success. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723